70 F.3d 1260
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael C. BENKO, Plaintiff--Appellant,v.Claude T. COMPTON, Defendant--Appellee,andLinda K. Benko;  Peter J. Kane;  J. Edward Mcgolrick;Andrew M. Vanderhoff;  Security Bank Corporation;Commonwealth Savings Bank, F.S.B., Substituted ResolutionTrust Corporation as Receiver;  Progressive Housing ServiceCorporation;  Estate of J. Roger Cornellier;  Cub RunAssociates, Incorporated;  J. William Garry, Jr., Trustee;Stonewall Title and Escrow, Incorporated;  John Grzejka,Councilman;  Maury Gerson, Councilman;  Don Fullem, FireMarshall;  Leonard Kowalski, Prince William Detective;Wright Realty, Incorporated;  Fidelity And Deposit Companyof Maryland, a Maryland Corporation;  United StatesDepartment of Justice;  John D. Hoagland;  Thomas G.Underwood;  R.F. Wood, Vice President, Loss Prevention,Nationsbank;  Bruce A. Gross;  Manassas City Council;Daniel Morissette;  J.F. Cattell Association;  R. JacksonRatcliffe Insurance Agency;  Commonwealth's Attorney'sOffice;  Michael D. Lubeley;  Nationsbank of Virginia, N.A.,Defendants.Michael C. BENKO, Plaintiff--Appellant,v.ESTATE of J. Roger CORNELLIER;  Bruce A. Gross, Defendants--Appellees,andClaude T. Compton;  Linda K. Benko;  Peter J. Kane;  J.Edward Mcgolrick;  Andrew M. Vanderhoff;  Security BankCorporation;  Commonwealth Savings Bank, F.S.B., SubstitutedResolution Trust Corporation as Receiver;  ProgressiveHousing Service Corporation;  Cub Run Associates,Incorporated;  J. William Garry, Jr., Trustee;  StonewallTitle and Escrow, Incorporated;  John Grzejka, Councilman;Maury Gerson, Councilman;  Don Fullem, Fire Marshall;Leonard Kowalski, Prince William Detective;  Wright Realty,Incorporated;  Fidelity and Deposit Company of Maryland, aMaryland Corporation;  United States Department of Justice;John D. Hoagland;  Thomas G. Underwood;  R.F. Wood, VicePresident, Loss Prevention, Nationsbank;  Manassas CityCouncil;  Daniel Morissette;  J.F. Cattell Association;  R.Jackson Ratcliffe Insurance Agency;  Commonwealth'sAttorney's Office;  Michael D. Lubeley;  Nationsbank ofVirginia, N.A., Defendants.Michael C. BENKO, Plaintiff--Appellant,v.ESTATE of J. Roger CORNELLIER, Defendant--Appellee,andClaude T. Compton;  Linda K. Benko;  Peter J. Kane;  J.Edward Mcgolrick;  Andrew M. Vanderhoff;  Security BankCorporation;  Commonwealth Savings Bank, F.S.B., SubstitutedResolution Trust Corporation as Receiver;  ProgressiveHousing Service Corporation;  Cub Run Associates,Incorporated;  J. William Garry, Jr., Trustee;  StonewallTitle and Escrow, Incorporated;  John Grzejka, Councilman;Maury Gerson, Councilman;  Don Fullem, Fire Marshall;Leonard Kowalski, Prince William Detective;  Wright Realty,Incorporated;  Fidelity and Deposit Company of Maryland, aMaryland Corporation;  United States Department of Justice;John D. Hoagland;  Thomas G. Underwood;  R.F. Wood, VicePresident, Loss Prevention, Nationsbank;  Manassas CityCouncil;  Daniel Morissette;  J.F. Cattell Association;  R.Jackson Ratcliffe Insurance Agency;  Commonwealth'sAttorney's Office;  Michael D. Lubeley;  Nationsbank ofVirginia, N.A., Defendants.Michael C. BENKO, Plaintiff--Appellant,v.ESTATE of J. Roger CORNELLIER;  Bruce A. Gross, Defendants--Appellees,andClaude T. Compton;  Linda K. Benko;  Peter J. Kane;  J.Edward Mcgolrick;  Andrew M. Vanderhoff;  Security BankCorporation;  Commonwealth Savings Bank, F.S.B., SubstitutedResolution Trust Corporation as Receiver;  ProgressiveHousing Service Corporation;  Cub Run Associates,Incorporated;  J. William Garry, Jr., Trustee;  StonewallTitle and Escrow, Incorporated;  John Grzejka, Councilman;Maury Gerson, Councilman;  Don Fullem, Fire Marshall;Leonard Kowalski, Prince William Detective;  Wright Realty,Incorporated;  Fidelity and Deposit Company of Maryland, aMaryland Corporation;  United States Department of Justice;John D. Hoagland;  Thomas G. Underwood;  R.F. Wood, VicePresident, Loss Prevention, Nationsbank;  Manassas CityCouncil;  Daniel Morissette;  J.F. Cattell Association;  R.Jackson Ratcliffe Insurance Agency;  Commonwealth'sAttorney's Office;  Michael D. Lubeley;  Nationsbank ofVirginia, N.A., Defendants.Michael C. BENKO, Plaintiff--Appellant,v.Peter J. KANE;  Andrew M. Vanderhoff;  Progressive HousingService Corporation;  Cub Run Associates, Incorporated;Wright Realty, Incorporated;  Fidelity and Deposit Companyof Maryland, a Maryland Corporation;  John D. Hoagland;Thomas G. Underwood;  Daniel Morissette;  R. JacksonRatcliffe Insurance Agency, Defendants--Appellees,andClaude T. Compton;  Linda K. Benko;  J. Edward Mcgolrick;Security Bank Corporation;  Commonwealth Savings Bank,F.S.B., Substituted Resolution Trust Corporation AsReceiver;  Estate Of J. Roger Cornellier;  J. William Garry,Jr., Trustee;  Stonewall Title and Escrow, Incorporated;John Grzejka, Councilman;  Maury Gerson, Councilman;  DonFullem, Fire Marshall;  Leonard Kowalski, Prince WilliamDetective;  United States Department of Justice;  R.F. Wood,Vice President, Loss Prevention, Nationsbank;  Bruce A.Gross;  Manassas City Council;  J.F. Cattell Association;Commonwealth's Attorney's Office;  Michael D. Lubeley;Nationsbank of Virginia, N.A., Defendants.Michael C. BENKO, Plaintiff--Appellant,v.Linda K. BENKO;  Peter J. Kane;  Andrew M. Vanderhoff;Progressive Housing Service Corporation;  Cub RunAssociates, Incorporated;  Wright Realty, Incorporated;Fidelity and Deposit Company of Maryland, a MarylandCorporation;  John D. Hoagland;  Thomas G. Underwood;Daniel Morissette;  J.F. Cattell Association;  R. JacksonRatcliffe Insurance Agency, Defendants--Appellees,andClaude T. Compton;  J. Edward Mcgolrick;  Security BankCorporation;  Commonwealth Savings Bank, F.S.B., SubstitutedResolution Trust Corporation As Receiver;  Estate of J.Roger Cornellier;  J. William Garry, Jr., Trustee;Stonewall Title and Escrow, Incorporated;  John Grzejka,Councilman;  Maury Gerson, Councilman;  Don Fullem, FireMarshall;  Leonard Kowalski, Prince William Detective;United States Department of Justice;  R.F. Wood, VicePresident, Loss Prevention, Nationsbank;  Bruce A. Gross;Manassas City Council;  Commonwealth's Attorney's Office;Michael D. Lubeley;  Nationsbank Of Virginia, N.A., Defendants.Michael C. BENKO, Plaintiff--Appellant,v.STONEWALL TITLE AND ESCROW, INCORPORATED, Defendant--Appellee,andClaude T. Compton;  Linda K. Benko;  J. Edward Mcgolrick;Andrew M. Vanderhoff;  Security Bank Corporation;Commonwealth Savings Bank, F.S.B., Substituted ResolutionTrust Corporation As Receiver;  Progressive Housing ServiceCorporation;  Estate of J. Roger Cornellier;  J. WilliamGarry, Jr., Trustee;  Stonewall Title And Escrow,Incorporated;  John Grzejka, Councilman;  Maury Gerson,Councilman;  Don Fullem, Fire Marshall;  Leonard Kowalski,Prince William Detective;  United States Department ofJustice;  R.F. Wood, Vice President, Loss Prevention,Nationsbank;  Bruce A. Gross;  Manassas City Council;  J.F.Cattell Association;  Commonwealth's Attorney's Office;Michael D. Lubeley;  Nationsbank of Virginia, N.A., Defendants.
Nos. 94-2070, 94-2463, 94-2464, 94-2505, 94-2406,95-1123, 95-1124.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1995.Decided:  Nov. 28, 1995.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-93-1179-A)
E.D.Va.
DISMISSED IN NOS. 94-2070, 94-2463, 94-2464, 94-2505, 94-2506, 95-1123, AFFIRMED IN NO. 95-1124.
Michael C. Benko, Appellant Pro Se.  Claude T. Compton, Linda K. Benko, Appellees;  Bruce Allan Gross, Manassas, Virginia, for Appellees.
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Michael Benko appeals from the district court's orders denying relief on his 42 U.S.C. Secs. 1983, 1985 (1988) complaint.  In Nos. 94-2070, 94-2463, 94-2464, 94-2505, 94-2506, and 95-1123, Benko filed his notices of appeal before the district court had disposed of all claims against all of the parties named in his Complaint.  Therefore, we dismiss these appeals as interlocutory.  See 28 U.S.C. Sec. 1291 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indust.  Loan Corp., 337 U.S. 541 (1949).


2
Our review of the record and the district court's orders reveals that the appeal in No. 95-1124 is without merit.  Benko's 42 U.S.C. Sec. 1985 claims were properly dismissed because he failed to allege that he is a member of any protected class under the statute.  See Griffin v. Breckenridge, 403 U.S. 88 (1971) (claim under Sec. 1985 requires a showing of racial animus).  Benko's Sec. 1983 claims were properly dismissed as well because he did not allege that any of the remaining defendants were acting under color of state law.  Moreover, this action was filed beyond the two-year statute of limitations applicable to Sec. 1983 claims arising in Virginia.  See Wilson v. Garcia, 471 U.S. 261 (1985);  Va.Code Ann. Sec. 8.01-243(A) (Michie 1992).


3
Accordingly, we affirm the district court's dismissal of Benko's complaint.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
Nos. 94-2070/2463/2464/2505/2506/95-1123--DISMISSED.


5
No. 95-1124--AFFIRMED.



*
 In light of this disposition, Benko's motion for summary judgment and imposition of sanctions is hereby denied.  Benko's motion to place his appeals in abeyance pending a hearing on the summary judgment is denied as well